689 S.E.2d 879 (2009)
STATE of North Carolina
v.
David Louis RICHARDSON, Defendant-Petitioner.
No. 532P09.
Supreme Court of North Carolina.
December 31, 2009.
Catherine F. Jordan, Assisant Attorney General.
David Louis Richardson.

ORDER
Upon consideration of the application filed by Defendant on the 30th of December 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Pitt County:
"Denied by order of the Court in conference, this the 31st of December 2009."